Third District Court of Appeal
                              State of Florida

                          Opinion filed May 1, 2019.

                             ________________

                               No. 3D19-190
                        Lower Tribunal No. 06-24000B
                            ________________


                              Wade Pounds,
                                  Appellant,

                                       vs.

                           The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Nushin G. Sayfie, Judge.

      Wade Pounds, in proper person.

     Ashley Moody, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES and HENDON, JJ.

                        ON CONFESSION OF ERROR

      PER CURIAM.
      Wade Pounds appeals the trial court’s order summarily denying his

December 3, 2018 pro se motion for postconviction relief pursuant to Florida Rule

of Criminal Procedure 3.850. The trial court denied the motion as successive upon

finding that Pounds raised the same ground for relief – newly discovered evidence

– in an August 23, 2018 postconviction motion that the lower court denied in a

November 1, 2018 order.1 As the State properly and commendably concedes,

Pounds did not raise the issue of newly discovered evidence as a ground for relief

in his August 23, 2018 postconviction motion. We therefore reverse the order on

appeal and remand for further proceedings.2 If, on remand, the trial court again

determines to summarily deny Pounds’s claim, the trial court shall attach record

excerpts showing that Pounds is not entitled to relief.     See Fla. R. App. P.

9.141(b)(2)(D).

      We note that, in the order on review, the trial court also both (i) ordered

Pounds to show cause why he should not be prohibited from filing any further pro

se pleadings in lower tribunal case number F06-24000B, and (ii) prohibited

Pounds from filing any further pro se pleadings. Because the trial court failed to

follow the procedure required to impose such a prohibition, see State v. Spencer,

1 This Court affirmed the trial court’s November 1, 2018 denial of Pounds’s
August 23, 2018 motion in appellate case number 3D18-2510. See Pounds v.
State, No. 3D18-2510 (Fla. 3d DCA Apr. 17, 2019).
2 We express no opinion as to whether Pounds’s claim of newly discovered
evidence is legally sufficient.

                                        2
751 So. 2d 47 (Fla. 1999), we reverse this portion of the trial court’s order as well.

If, on remand, the trial court still wishes to preclude Pounds from filing further pro

se pleadings in the lower court case, the court shall first issue the appropriate

notice and provide Pounds with an opportunity to be heard. Chambers v. State,

225 So. 3d 311, 311-12 (Fla. 3d DCA 2017).

      Reversed and remanded.




                                          3